COLLIER, C. J.
The testimony in the cause very satisfactorily proves that the defendant received no more of the purchase money, than he admits in his original and amended answer was paid to him; that the receipts written on the notes, and which acknowledge their payment, was made at the solicitation of Cousins who had intermarried with the widow and administratrix of the intestate; that no money was paid to the defendant, but the receipts were given, because Cousins urged it — stating that the judge of the orphans’ court desired it, and it would enable him to settle the administration account. Upon this branch of the case, it is urged for the plaintiffs in error, that the defendant’s receipts are conclusive evidence of the payment of the notes by the representatives of the vendee, and that testimony under the circumstances, is inadmissible to prove the reverse ; and to this point we will now‘address ourselves.
In Cook and Lamkin v. Bloodgood, use, &c. 7 Ala. Rep. 683, we determined, that, where one member of a partnership formed for the practice of the law, acknowledges the receipt *334of money for a client, the latter need not inquire how the claim was collected, or whether paid at all, or not, but may charge the firm upon the assumption that the receipt expresses the truth; and the partner who had no agency in giving the receipt cannot gainsay its truth. Such an admission is not a technical estoppel, yet it operates as an estoppel in pais. Thus, where the admissions or conduct of a party are such as induce others to act upon them, and a permission to prove their falsity would operate an injury to the persons who were misled by them, they are conclusive of the facts they import. [Welland Canal Co. v. Hathaway, 8 Wend. R. 483.] In Tufts v. Hays, 5 N. Hamp. Rep. 453, it was said that a party shall be estopped by the admission of a fact, where his intent was to influence another, or derive a credit or advantage to himself. But where he has not acted with this view, and there is no breach of faith in receding, he shall not be concluded. And if no injury arises from the representation, it may be laid down generally that it will not operate as an estoppel. As where the defendant told the officer that the goods levied on by an attachment belonged to a third person; on the trial of the suit by attachment, he succeeded, and then the officer sold the goods as the property of such person: Held, that the defendant was not concluded, and might maintain an action for the tortious sale. [Wallis v. Truesdell, 6 Pick. Rep. 455. See also Ufford v. Lucas, 2 Hawks’ Rep. 214; Robinson v. Nahon, 1 Camp. Rep. 245; Divall v. Ledbetter, 4 Pick. Rep. 220; Swartz v. Moore, 5 Serg. & R. Rep. 257; Gosling v. Birnie, 7 Bing. Rep. 339; Hawes v. Watson, 2 Barnw. & C. Rep. 540; Stephens v. Baird, 9 Cowen’s Rep. 274; Chapman v. Searle, 3 Pick. Rep. 38.]
A receipt is but the admission of the party giving it that money or something else has been received by him, yet as a general rule it is inconclusive. It is not only impeachable for fraud, but it is competent to show a mistake or any erroneous or false statement in it, though designed by the parties —in a word, they may always be contradicted, varied, or explained by oral testimony, as will abundantly appear by the decisions of this and other courts. [See 2 Phil. Ev. 213 to 216; 3 Id. 1438-9, C. & H's Notes.] There is nothing in *335the receipts of the defendant, or in the proof in the; cause, to exempt them from the influence of this principle. It is certain that the administrators of the deceased vendee were not deceived; and so far from there being any thing in the record to show that upon the settlement with the orphans’ court, the estate they represented was charged with the amount of the notes, as so much cash paid by them, such is not even pretended to be the fact, and the reverse is clearly inferrable. The defendant did not intend to injure any one by writing his receipts upon the notes, and it not appearing that any one has been injured by them, or that they have influenced the acts of any one prejudicial to the plaintiff's, they are not so conclusive as to require the rejection of extrinsic evidence. The authorities cited upon this point are direct and ample.
Having attained this conclusion, there can be no doubt that the complainants are not entitled in the present condition of the cause to the relief they seek. The bill is at fault in not alledging the payment of the purchase money or any offer to pay it; and if the bill were unobjectionable, the proof is defective in not showing a payment, or a tender.
Even conceding, that, after the settlement of the administration, and a discharge of the administrators from the trust, it is competent for the heirs and distributees to maintain a suit in equity for the recovery of money which was paid by their intestate upon a contract which has been rescinded since his death, and then it may be asked, whether the bill is so framed as to authorize such a decree. It is not alledged that a contract for the sale of the land by the defendant to the intestate had been put an end to, but it is explicitly affirmed that the purchase money had been paid by one or both the administrators; that S. J. Westmoreland, one of the administrators, complainants are informed and believe, fraudulently placed the boud for titles in the defendant’s possession, who now retains or has destroyed the same, that he may defeat the complainants’ claim, and enjoy the lands. Thereupon, the complainants pray that the title be vested in them, &c.
The premises or stating part of the bill contains a narrative of the facts and circumstances of the plaintiff’s case, and of the wrong or grievance of which he complains, and *336constitutes in truth the real snbstance of the bill upon which the court is called to acit. Every material fact to which the plaintiff means to offer evidence ought to be distinctly stated in the premises, otherwise he will not be permitted to offer or require evidence of such fact. A general charge or statement of the matter of fact, is however sufficient; and it is not necessary to charge minutely all the circumstances which tend to prove the general charge; ■ for these circumstances are properly matters of evidence, which need not be charged in order to let them in as proofs. [Story’s Eq. Pl. 23, 24.J
It is an unquestioned rule, that, if the complainant mistakes the relief to which he is entitled, in his special prayer, the court may afford the redress to which he is entitled, under the prayer of general relief; provided the relief, is such as is agreeable to the case made by the bill. Thus we see, although a prayer of general relief is sufficient, the special relief prayed at the bar must essentially depend upon the proper frame and structure of the bill; for the court will "grant such relief only, as the case stated will justify; and will not ordinarily be so indulgent as to permit a bill framed for one purpose to answer another; especially, if the defendant may be surprised or prejudiced thereby. If the complainant doubts his title to the relief he wishes to pray, the bill should be framed with a double aspect, so that if the court should decide against him in one view of the case, it may yet afford him assistance in another. [Story’s Eq. Plead. 40, to 43. See also Driver v. Fortner, 5 Port. Rep. 26.]
We have stated the law applicable to the frame of the bill, from which it appears, that the relief which the court grants must be adapted to, and Warranted by the premises. Although it may be competent thus far to afford redress even under a prayer for general relief, we think it may be questioned whether the case stated, would authorize a decree under any state of proof for the amount paid by the intestate and his administrators upon the purchase of the land in controversy. But we will not determine this question, nor consider, whether, if the contract is at an end, the administrators should not have proceeded at law. The proof abundantly shows that the defendant and the administrator of the intestate agreed to rescind the contract of sale upon the latter *337yielding up the entire amount that had been paid upon the purchase. By this agreement the defendant is still willing to abide, or if the authority of the administrator shall be adjudged incompetent to assent to a rescission, or if the complainants elect, he is willing to consider the contract in force, and oifers to execute it, upon the residue of the purchase money being paid. If the administrator had not the power to annul the contract, and the defendant is in no default, the complainants cannot recover back what has been paid, if the defendant is willing to execute it. This is a conclusion so just, that argument is not necessary to support it — in fact, it is difficult to make it more plain than by its announcement.
This view is decisive of the cause, and relieves us from the necessity of inquiring into the extent of the powers of administrators in respect to contracts by their intestates for the purchase of real estate. We have but to add, that the decree of the court of chancery is affirmed.